Petition dismissed; and it is ordered that the clerk of the court send a copy of this rescript to the register of probate and insolvency for the county of Plymouth. This is a petition for leave to appeal late under G. L. (Ter. Ed.) c. 215, § 15. Without passing upon the question whether the omission to appeal within the time prescribed by statute was due to accident or mistake, the petition is dismissed on the ground that it does not appear that, if leave to appeal was granted, any substantial question worthy of judicial inquiry would be presented by the appeal. Lovell v. Lovell, 276 Mass. 10, 11.